DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                  Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
The Examiner is aware of the functional language/intended use in the various claims.

Election/Restrictions
Applicant’s election without traverse of species 1 (fig’s 1-3B), subspecies 3 (fig.’s 12A-12C) and sub subspecies b (1202 in fig. 12) Claims 1, 2, 4-16 and 18-20, in the reply filed 11/23/2021is acknowledged. 
Claims 3 and 17  are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/2021.

Reference of prior art
Streett.  (US 20170101017, TRANSPORTABLE GROUND STATION FOR AN UNMANNED AERIAL VEHICLE).
Goossen et al.  (US 20090236470, LAUNCH AND CAPTURE SYSTEMS FOR VERTICAL TAKE-OFF AND LANDING (VTOL) VEHICLES).

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
         Claims 1, 2, 4-16 and 18-20 are  rejected under 35 U.S.C. § 103(a) as being unpatentable over Streett in view of Goossen. 

Re claim 1    Referring to the figures and the Detailed Description, Streett discloses: 
An unmanned aerial vehicle (UAV) storage and launch system (fig. 1, item 10), comprising: 
a UAV pod having an open position and a closed position, the closed position establishing an interior (fig. 1, item 12 and ¶ 0015); and
 a UAV pod processor having addressable memory (¶ 0013 and 0020); 
a UAV landing surface in communication with the UAV pod processor (¶ 0013 and 0020 and the landing surface in the pod), 
However Streett fails to teach as disclosed by Goossen: the UAV landing surface is oriented to account for crosswind during a launch to provide an advantageous orientation for the launch in the crosswind (fig. 8, items 120 and 804, item 120 is a steerable and is capable of being directed to avoid the adverse effect of the crosswind during a launch),
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Goossen teachings of: the UAV landing surface is oriented to account for crosswind during a launch to provide an advantageous orientation for the launch in the crosswind into the Streett teachings to avoid the problems that might occur due to the crosswind.
 and wherein the UAV landing surface rotated after a landing of the UAV on the UAV landing surface to better position the UAV for receipt into the interior of the UAV pod (Streett fig. 5, item 18 and Goossen ¶ 0038 “azimuth rotation 804 to rotate the VTOL vehicle 101 into a rear orientation with the recovery vehicle 702 for stowing”, fig. 8, items 120, 806, 124  and 804, depict the limitations above).
a vertical takeoff and landing (VTOL) UAV enclosed in the UAV pod, wherein the VTOL UAV comprises wings to provide the primary source of lift during horizontal flight (Streett item 18, fixed-wing), 
wherein the VTOL UAV comprises rotors to provide the primary source of lift during vertical flight (Streett item 18 has unnumbered rotors as referred to in ¶ 0016), 
wherein the UAV landing surface is configured to rotate to position the VTOL UAV to provide the advantageous orientation for the launch in the crosswind (fig. 8, items 120 and 804, item 120 comprises a steerable telescopic mast 124 is capable of being directed to avoid the adverse effect of the crosswind during a launch), and wherein the wings of the VTOL UAV do not impinge on the UAV pod during rotation (fig. 8, items 120 and 804, item 120 comprises a steerable telescopic mast 124 that is capable of extending out of the UAV pod during rotation prior to the launch for launching the VTOL UAV without impinging on the UAV pod).
  
 Re claim 2    Referring to the figures and the Detailed Description, Streett, as modified above, discloses: The UAV storage and launch system of claim 1 further comprising solar panels on at least one exterior surface, wherein the solar panels charge a UAV pod battery (Streett ¶ 0021, 0018 and fig. 1, items 24, items 24 when attached or mounted to the underside of one or more top panels of the container 12 such that, when the top panels are opened, the solar panels 24 will be on at least one exterior surface, other power sources comprise power source for the automatic function of the top panels in remote location that require UAV pod battery, and Goossen 0045).

 Re claim 4    Referring to the figures and the Detailed Description, Streett, as modified above, discloses: The UAV storage and launch system of claim 1 wherein the interior of the UAV pod is weather resistant to an environment external to the UAV pod in the closed position (Streett ¶ 0028)..  
 Re claim 5    Referring to the figures and the Detailed Description, Streett, as modified above, discloses: The UAV storage and launch system of claim 1, further comprising: a weather sensor in communication with the UAV pod processor (Goossen ¶ 0032), wherein the weather sensor is configured to provide measurement of a prevailing wind (Goossen ¶ 0032), wherein the UAV landing surface is rotatable (Goossen fig. 8, item 120), and wherein the wings of the VTOL UAV are aligned with the prevailing wind in the advantageous orientation of the UAV landing surface (Goossen fig. 8, items 120 and 804, item 120 is a steerable and is capable of have the wings of the VTOL UAV aligned with a prevailing wind to avoid the adverse effect of the crosswind during a launch).  

 Re claim 6    Referring to the figures and the Detailed Description, Streett, as modified above, discloses: The UAV storage and launch system of claim 1, wherein the UAV landing surface is configured to translate up from the interior of the UAV pod to a top opening of the UAV pod prior to the launch (Goossen fig. 8, items 120 and 804, are capable of performing the limitations above).  

 Re claim 7    Referring to the figures and the Detailed Description, Streett, as modified above, discloses: The UAV storage and launch system of claim 1, wherein the UAV landing surface is oriented to account for crosswind during landing of the VTOL UAV to provide the advantageous orientation for landing in the crosswind, wherein the UAV landing surface is configured to rotate after landing of the VTOL UAV to position the VTOL UAV for receipt into the interior of the UAV pod such that the wings of the VTOL UAV do not impinge on the UAV pod, and wherein the UAV landing surface is further configured to translate down into the interior of the UAV pod after rotation (Streett fig. 5, item 18 and Goossen ¶ 0038 “azimuth rotation 804 to rotate the VTOL vehicle 101 into a rear orientation with the recovery vehicle 702 for stowing” fig. 8, items 120, 806, 124  and 804, depict the limitations above).  

 Re claim 8    Referring to the figures and the Detailed Description, Streett, as modified above, discloses: An unmanned aerial vehicle (UAV) system, comprising: a UAV pod having an interior volume and a top opening; a UAV pod processor having addressable memory; a UAV landing surface in communication with the UAV pod processor, wherein the UAV landing surface is rotatable to account for crosswind, wherein the UAV landing surface is translatable between the interior volume of the UAV pod and a top opening of the UAV pod, and wherein the UAV landing surface rotated after a landing of a UAV on the UAV landing surface to better position the UAV for receipt into the interior of the UAV pod; and a vertical takeoff and landing (VTOL) UAV enclosed in the UAV pod, wherein the VTOL UAV comprises wings to provide the primary source of lift during horizontal flight, wherein the VTOL UAV comprises rotors to provide the primary source of lift during vertical flight, wherein the UAV landing surface is configured to rotate to position the VTOL UAV to provide the advantageous orientation for the launch in the crosswind, and wherein the wings of the VTOL UAV do not impinge on the UAV pod during rotation.  
(Claim 36 above is similar in scope to Claim 1; therefore, Claim 36 above is rejected under the same rationale as Claim 1).

 Re claim 9    Referring to the figures and the Detailed Description, Streett, as modified above, discloses: The UAV system of claim 8, further comprising: at least one weather sensor in communication with the UAV pod processor, wherein the weather sensor is configured to measure the external environment (Goossen ¶ 0032), wherein the UAV landing surface is configured to rotate to align the wing of the VTOL UAV disposed on the UAV landing surface such that the wing of the VTOL UAV is aligned with a prevailing wind of the measured external environment (Goossen fig. 8, items 120 and 804, item 120 is rotatable and is capable of rotating to aligning a wing of the VTOL UAV disposed on the UAV landing surface such that the wing of the VTOL UAV is aligned with a prevailing wind of the measured external environment).  
  
 Re claim 10    Referring to the figures and the Detailed Description, Streett, as modified above, discloses: The UAV system of claim 8, wherein the VTOL UAV is configured to launch and land on the UAV landing surface (Goossen ¶ 0036), wherein the VTOL UAV comprises wings to provide the primary source of lift during horizontal flight (Streett item 18, fixed-wing).  

 Re claim 11    Referring to the figures and the Detailed Description, Streett, as modified above, discloses: The UAV system of claim 10, wherein the VTOL UAV comprises rotors to provide the primary source of lift during vertical flight (Streett item 18 and Goossen ¶ 0027).  

 Re claim 12    Referring to the figures and the Detailed Description, Streett, as modified above, discloses: The UAV system of claim 10, wherein the UAV landing surface is rotated to provide an advantageous orientation for the launch of the VTOL UAV in the crosswind, and wherein the wings of the VTOL UAV are aligned with a prevailing wind in the advantageous orientation of the UAV landing surface (Goossen fig. 8, items 120 and 804, item 120 is rotatable and is capable of rotating to provide an advantageous orientation for the launch of the VTOL UAV in the crosswind, and wherein the wings of the VTOL UAV are aligned with a prevailing wind in the advantageous orientation of the UAV landing surface).  

 Re claim 13    Referring to the figures and the Detailed Description, Streett, as modified above, discloses: The UAV system of claim 10, wherein the UAV landing surface is configured to translate up from the interior volume of the UAV pod to the top opening of the UAV pod prior to the launch of the VTOL UAV (Goossen fig. 8, items 120 and 804, are capable of performing the limitations above), and wherein the UAV landing surface is configured to rotate after translating up to the top opening of the UAV pod to position the VTOL UAV to provide an advantageous orientation for the launch in the crosswind (Streett fig. 5, item 18 and Goossen fig. 8, items 120 and 804, item 120 capable of performing the limitations above).  

 Re claim 14   Referring to the figures and the Detailed Description, Streett, as modified above, discloses: The UAV system of claim 10, wherein the UAV landing surface is rotated to provide an advantageous orientation for the landing of the VTOL UAV in the crosswind, and wherein the wings of the VTOL UAV are aligned with a prevailing wind after landing on the UAV landing surface in the advantageous orientation of the UAV landing surface (Goossen fig. 8, items 120 and 804, item 120 is a steerable and is capable of have the wings of the VTOL UAV aligned with a prevailing wind to avoid the adverse effect of the crosswind during after landing).  

 Re claim 15    Referring to the figures and the Detailed Description, Streett, as modified above, discloses: The UAV system of claim 14, wherein the UAV landing surface is configured to rotate after landing of the VTOL UAV to position the VTOL UAV for receipt into the interior volume of the UAV pod, wherein the wings of the VTOL UAV do not impinge on the UAV pod during rotation of the UAV landing surface after landing of the VTOL UAV, and wherein the UAV landing surface is configured to translate down into the interior volume of the UAV pod from the top opening of the UAV pod after landing of the VTOL UAV and rotation of the UAV landing surface (Goossen fig. 8, items 120, 124 and 804, item 124 is a telescoping mast and is capable of having the UAV landing surface is configured to translate down into the interior volume of the UAV pod from the top opening of the UAV pod after landing of the VTOL UAV and rotation of the UAV landing surface without impinging on the UAV pod).  

 Re claim 16    Referring to the figures and the Detailed Description, Streett, as modified above, discloses: The UAV system of claim 10, wherein the UAV pod has a rectangular cross-section complementary to an exterior shape of the VTOL UAV (Streett fig. 2, item 12).  

 Re claim 18    Referring to the figures and the Detailed Description, Streett, as modified above, discloses: The UAV system of claim 8 further comprising solar panels on at least one exterior surface of the UAV pod, wherein the solar panels charge a UAV pod battery (Streett ¶ 0020 and panels 24 in fig. 1 on at least one exterior surface of the UAV pod).                    

 Re claim 19    Referring to the figures and the Detailed Description, Streett, as modified above, discloses: The UAV system of claim 10 further comprising a UAV pod cover configured to cover the top opening of the UAV pod (Streett ¶ 0020 and panels 24 in fig. 1 when closed).  

 Re claim 20    Referring to the figures and the Detailed Description, Streett, as modified above, discloses: The UAV system of claim 19, wherein the UAV pod cover is positioned closed by a cover motor after the launch of the VTOL UAV (Streett ¶ 0028 and 0029, the top panels or lid of the container 12 require a motor when automatically operated, wherein the UAV pod cover is positioned open by the cover motor before the landing of the VTOL UAV (Streett ¶ 0028 and 0029, the top panels or lid of the container 12 require a motor when automatically operated, wherein the UAV pod cover is positioned closed by the cover motor after the landing of the VTOL UAV, and wherein the VTOL UAV is disposed in the interior volume of the UAV pod when the UAV pod cover is positioned closed after landing of the VTOL UAV (Streett ¶ 0028 and 0029, the top panels or lid of the container 12 require a motor when automatically operated.


Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642